SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)January 24, 2011 Communication Intelligence Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 0-19301 94-2790442 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 275 Shoreline Drive, Suite 500 Redwood Shores, CA 94065 (Address of Principal Executive Offices) (Zip Code) (650) 802-7888 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) ITEM 5.02(c) APPOINTMENT OF CERTAIN NEW OFFICER. On January 24, 2011, the Company announced that Nhan T. Nguyen PhD has been named Chief Scientist and Chief Technical Officer. Further details are provided in the press release attached hereto as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS The following are filed as exhibits to this report: (d) Exhibits 99.1Press Release, dated January 24, 2011, issued by the Company. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 28, 2011 Communication Intelligence Corporation By: /s/ Andrea Goren Andrea Goren Acting Chief Financial Officer - 3 -
